UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7106


JOHN HENRY,

                 Petitioner - Appellant,

          v.

WARDEN, PERRY CORRECTIONAL INSTITUTION,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:13-cv-01868-MGL)


Submitted:    October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Henry, Appellant Pro Se.       Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Henry seeks to appeal the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing his 28 U.S.C. § 2254 (2012) petition as barred by the

statute   of     limitations.      We    dismiss   the   appeal    for     lack   of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on June 17, 2014.          The notice of appeal was filed on July 21,

2014. *   Because Henry failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss    the    appeal    and   deny   as   moot   Henry’s      motion    for   a

certificate of appealability.             We dispense with oral argument

because the facts and legal contentions are adequately presented

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                         2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3